       Case 4:17-cv-05783-HSG Document 400 Filed 10/15/19 Page 1 of 2




 1 TAYLOR & PATCHEN, LLP
   JONATHAN A. PATCHEN, CA Bar No. 237346
 2 One Ferry Building, Suite 355
   San Francisco, CA 94111
 3
   Telephone: 415.788.8200
 4 Facsimile: 415.788.8208
   Email: jpatchen@taylorpatchen.com
 5
   KAPLAN HECKER & FINK LLP
 6 JOSHUA MATZ (Pro Hac Vice)

 7 TALIA NISSIMYAN, CA Bar No. 307576
   350 Fifth Avenue, Suite 7110
 8 New York, NY 10118
   Telephone: 212.763.0883
 9 Facsimile: 212.564.0883
   Email: jmatz@kaplanhecker.com
10 Email: tnissimyan@kaplanhecker.com

11
   Attorneys for Amici
12 Church-State Scholars

13

14                         IN THE UNITED STATES DISTRICT COURT
15
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                            OAKLAND DIVISION
17

18
     STATE OF CALIFORNIA, et al.,                          Case No. 4:17-cv-05783-HSG
19
                 Plaintiffs,
20

21         v.                                               NOTICE OF CHANGE OF COUNSEL

22 HEALTH AND HUMAN SERVICES, et al.,

23
                                                           Hon. Haywood S. Gilliam, Jr.
24               Defendants.

25

26

27

28


                               Notice of Change of Counsel: Case No. 4:17-cv-05783-HSG
       Case 4:17-cv-05783-HSG Document 400 Filed 10/15/19 Page 2 of 2




 1          PLEASE TAKE NOTICE that Joshua Matz hereby withdraws his appearance as counsel

 2 for Amici Curiae, Church-State Scholars. Talia Nissimyan of Kaplan Hecker & Fink LLP and

 3
     Jonathan Patchen of Taylor & Patchen, LLP, shall remain counsel to amici.
 4

 5 Dated: October 15, 2019

 6                                                     Respectfully Submitted,
 7
                                                       /s/ Joshua Matz
 8
                                                      Joshua Matz (admitted Pro Hac Vice)
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                             Case No. 4:17-cv-05783-HSG
                                                                              Notice of Change of Counsel
